1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3                                                ***
4     MAJOR E. LEAGUE,                                   Case No. 2:21-cv-00239-GMN-NJK
5                                           Plaintiff,                    ORDER
6            v.
7     NV DEPT. OF CORRECTIONS, et al.,
8                                       Defendants.
9
10   I.     DISCUSSION

11          On February 18, 2021, this Court issued an order directing Plaintiff to file a

12   complaint and a fully complete application to proceed in forma pauperis or pay the full

13   filing fee of $402 on or before April 19, 2021. (ECF No. 3 at 2). On April 26, 2021, Plaintiff

14   filed a complaint and a motion for emergency injunction. (ECF Nos. 4 and 5). The April

15   19, 2021 deadline has now expired and Plaintiff has not filed an application to proceed in

16   forma pauperis or paid the full $402 filing fee.

17          District courts have the inherent power to control their dockets and “[i]n the

18   exercise of that power, they may impose sanctions including, where appropriate . . .

19   dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831

20   (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure

21   to prosecute an action, failure to obey a court order, or failure to comply with local rules.

22   See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for

23   noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.

24   1992) (affirming dismissal for failure to comply with an order requiring amendment of

25   complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal

26   for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of

27   address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming

28   dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
1    1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
2    local rules).
3           In determining whether to dismiss an action for lack of prosecution, failure to obey
4    a court order, or failure to comply with local rules, the court must consider several factors:
5    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
6    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
7    disposition of cases on their merits; and (5) the availability of less drastic alternatives.
8    See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
9    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
10          Here, the Court finds that the first two factors, the public’s interest in expeditiously
11   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
12   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
13   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
14   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
15   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring
16   disposition of cases on their merits—is greatly outweighed by the factors in favor of
17   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey
18   the court’s order will result in dismissal satisfies the “consideration of alternatives”
19   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779
20   F.2d at 1424.
21          The Court’s order requiring Plaintiff to file an application to proceed in forma
22   pauperis or pay the full filing fee on or before April 19, 2021 expressly stated: “IT IS
23   FURTHER ORDERED that if Plaintiff does not file a complaint and a fully complete
24   application to proceed in forma pauperis with all three documents or pay the full $402
25   filing fee for a civil action on or before April 19, 2021, this case will be subject to dismissal
26   without prejudice for Plaintiff to refile the case with the Court, under a new case number,
27   when Plaintiff has all three documents needed to file a complete application to proceed
28   in forma pauperis or pays the full $402 filing fee." (ECF No. 3 at 3). Thus, Plaintiff had



                                                   -2-
1    adequate warning that dismissal would result from noncompliance with the Court’s order
2    to file an application to proceed in forma pauperis or pay the full $402 filing fee on or
3    before April 19, 2021.
4           The Court also denies the motion for emergency injunction (ECF No. 5) without
5    prejudice because Plaintiff has not properly initiated this case. Plaintiff may refile the
6    motion in a new case with his complaint and a fully complete application to proceed in
7    forma pauperis. Even if Plaintiff had properly initiated this case, the Court would have
8    found that Plaintiff failed to demonstrate irreparable harm in the absence of preliminary
9    relief.1 Plaintiff does not have a right to be transferred to a specific prison or classified at
10   a specific level. See Moody v. Daggett, 429 U.S. 78, 88 n.9 (1976) (holding that prisoners
11   have no liberty interest in their classification status); Olim v. Wakinekona, 461 U.S. 238,
12   245 (1983) (holding that “an inmate has no justifiable expectation that he will be
13   incarcerated in any particular prison within a State”).
14   ///

15   ///

16   ///

17   ///

18   ///

19   ///

20   ///

21   ///

22   ///

23
24          1 Injunctive relief, whether temporary or permanent, is an “extraordinary remedy,
     never awarded as of right.” Winter v. Natural Res. Defense Council, 555 U.S. 7, 24
25   (2008). “A plaintiff seeking a preliminary injunction must establish that he is likely to
     succeed on the merits, that he is likely to suffer irreparable harm in the absence of
26   preliminary relief, that the balance of equities tips in his favor, and that an injunction is in
     the public interest.” Am. Trucking Ass’ns, Inc. v. City of Los Angeles, 559 F.3d 1046,
27   1052 (9th Cir. 2009) (quoting Winter, 555 U.S. at 20). Furthermore, under the Prison
     Litigation Reform Act (“PLRA”), preliminary injunctive relief must be “narrowly drawn,”
28   must “extend no further than necessary to correct the harm,” and must be “the least
     intrusive means necessary to correct the harm.” 18 U.S.C. § 3626(a)(2).

                                                  -3-
1    II.   CONCLUSION
2          IT IS THEREFORE ORDERED that this action is dismissed without prejudice
3    based on Plaintiff’s failure to file an application to proceed in forma pauperis or pay the
4    full $402 filing fee in compliance with this Court’s order dated February 18, 2021. (ECF
5    No. 3).
6          IT IS FURTHER ORDERED that the motion for emergency injunction (ECF No. 5)
7    is denied without prejudice.
8          IT IS FURTHER ORDERED that the Clerk of Court shall enter judgment
9    accordingly and close this case. No additional documents will be filed in this closed case.
10
                   April 28, 2021
11         DATED: _________________
12
                                                                                        ___
13                                             GLORIA M. NAVARRO
                                               UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                -4-
